Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 18-36 are allowed.

Drawings
The drawings were received on 9/17/2021.  These drawings are accepted.
In view of the amendments to the drawings, the previous objections to the drawings are hereby withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s arguments, see page 10 of the remarks filed 9/17/2021, with respect to the rejections of claims 19-21 under 35 USC 112(b) have been fully considered and are persuasive.  The rejections of claims 19-21 under 35 USC 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, see pages 11-12 of the remarks, filed 9/17/2021, with respect to the rejection of independent claim 18 under 35 USC 103 have been fully considered and are persuasive.  

Applicant’s arguments, see pages 14-15 of the remarks, filed 9/17/2021, with respect to the rejection of independent claim 32 under 35 USC 103 have been fully considered and are persuasive.
The rejections of claims 18-36 under 35 USC 103 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 18-36 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 18 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical system for displaying an image to a viewer comprising a first optical lens comprising a curved first surface having a best-fit spherical first radius of curvature in a range from about 20 mm to about 200 mm and an opposing second major surface having a best-fit spherical second radius of curvature greater than about 500 mm, as generally set forth in claim 18, the device including the totality of the particular limitations recited in claim 18.
Claim 26 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical system for displaying an image to a viewer comprising spaced apart first and second optical lenses, a ratio of radii of curvature of best-fit spheres to the first and second major surfaces of the first optical lens 
Claim 32 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical system for displaying an image to a viewer comprising spaced apart first and second optical lenses, the optical system having an optical axis, a light ray propagating along the optical axis passing through the first and second optical lenses, the partial reflector, the reflective polarizer, and the first retarder layer without being substantially refracted, a cone of light incident on the optical system from an object comprising a spatial frequency of about 40 line pairs per millimeter filling the exit pupil with a chief ray of the cone of light passing through a center of the opening of the exit pupil and making an angle θ with the optical axis, such that for at least one larger θ and at least one smaller θ, each greater than about 5 degrees, the optical system has a smaller modulation transfer function (MTF) for the larger θ and a larger MTF for the smaller θ, and for an angle of about 22.5 degrees with the optical axis, the optical system has an MTF of greater than about 0.2, as generally set forth in claim 32, the device including the totality of the particular limitations recited in claim 32.
Claims 19-25, 27-31, and 33-36 are allowable over the cited art of record for at least the reason that they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.B/             Examiner, Art Unit 2872 

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872